         Case 6:20-cv-00737-ADA Document 11-1 Filed 10/27/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION



 GREATGIGZ SOLUTIONS, LLC,

                Plaintiff,                                 Civil Action No: 6:20-cv-00737-ADA

         v.                                                           PATENT CASE

 MAPLEBEAR, INC. D/B/A INSTACART                                  JURY TRIAL DEMANDED

                Defendant.



                             DECLARATION OF KRISTY NIELSEN

        I, Kristy Nielsen, hereby declare and state as follows:

        1.     My name is Kristy Nielsen. I am of legal age and under no legal disability.

        2.     I am currently the Workplace Operations Lead of Maplebear Inc. d/b/a Instacart

(“Instacart”). In this role, I am familiar with Instacart’s workplace operations, including its core

offices, leases, and coworking workplace experience. I have been employed by Instacart since May

2018.

        3.      I submit this declaration in support of Instacart’s Motion to Dismiss or Transfer. I

have personal knowledge of the matters stated herein, and if called upon as a witness, I could and

would testify to them competently.

        4.     Instacart is a Delaware corporation, with its principal place of business in San

Francisco, California at 50 Beale St. Suite 600, San Francisco, CA 94105. Since 2015, Instacart’s

principal place of business has been in San Francisco, California at 50 Beale St. Suite 600, San

Francisco, CA 94105.



                                                -1-
        Case 6:20-cv-00737-ADA Document 11-1 Filed 10/27/20 Page 2 of 3




       5.      Instacart does not have a place of business in the state of Texas.

       6.      Instacart does not currently maintain and has never maintained any real or personal

property, including data, distribution, or manufacturing facilities in the Western District of Texas.

       7.      Instacart does not own, operate, or control any datacenters in the Western District

of Texas.

       8.      Instacart does not currently maintain and has never maintained any bank accounts,

addresses, or telephone listings in the Western District of Texas.

       9.      Instacart has not and does not employ any employees at an Instacart place of

business in the Western District of Texas.

       10.     Instacart currently has a membership at WeWork coworking space in Austin,

Texas, located at 801 Barton Springs. Five Instacart employees are authorized to access the Austin

WeWork coworking space, and it was last accessed by an Instacart employee on June 5, 2020.

       11.     Instacart currently has access to storage space at Public Storage facilities in Austin,

Texas. The Public Storage facilities are used to store supplies (e.g., labels, lanyards, t-shirts) to

support Instacart’s shopper community.

       12.     As of October 22, 2020, Instacart has 2,134 full and part-time employees, interns,

and fixed-term contractors throughout the United States.

       13.     As of October 22, 2020, 882 employees work in its San Francisco, California office.

Instacart’s other U.S.-based employees work from its other core U.S. office in Atlanta or remotely

(including remote corporate employees and other remote employees based at partner retailer

locations).

       14.     As of October 22, 2020, Instacart employs 15 full-time employees working

remotely in the Western District of Texas.



                                                 -2-
         Case 6:20-cv-00737-ADA Document 11-1 Filed 10/27/20 Page 3 of 3




       15.        Instacart does not reimburse any of Instacart remote employees’ housing costs.

       16.        I am familiar with the Instacart platform (the “Accused Instrumentalities”), which

provides a communications and logistics platform that enables consumers who seek services from

retailers in their area to be matched with individuals or third party providers interested in providing

those services.

       17.        The Accused Instrumentalities were designed, developed, and are maintained in

Instacart’s office in San Francisco, California.

       18.        There are 8 individuals most knowledgeable about the Accused Instrumentalities,

all of whom work from Instacart’s San Francisco office.

       19.        The majority of executive and management level personnel overseeing key

decisions concerning the Accused Instrumentalities, including product design, business and

financial aspects, reside in the San Francisco Bay Area.

       20.        Instacart generates and maintains the bulk of its documents relating to the design,

development, and maintenance of the Accused Instrumentalities in its San Francisco, California

office, and maintains none in the Western District Texas.

       21.        Instacart, in light of the COVID-19 pandemic, has adopted a corporate policy

prohibiting all business travel for all employees until further notice.



       I declare under penalty of perjury that the foregoing is true and correct.




Executed on October 26, 2020                             _______________________________
                                                            ________
                                                                   _ _________
                                                         Kristy Nielsen
                                                                Ni l




                                                   -3-
